DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 5, 12, 13, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scalisi (US 20180278734).

Regarding claim 1, A smart dehum circuit for powering a chime that outputs audio in response to detection of a trigger event by a video doorbell, (Scalisi: figure 4, element 412 emitting a “notification sound”; “In the example shown in FIG. 4, the doorbell system 400 includes a security system 202 (e.g. electronic doorbell) that comprises a camera and a button.” paragraph 90)
the circuit comprising: a detector circuit configured to generate a power signal in response to determining that an output voltage signal of a first circuit exceeds a threshold voltage;  (“Furthermore, the second state may occur in response to a second electricity 452 that is greater than the first threshold. In the second state the electronic switch assembly 410 may allow the second electricity 452 to pass through the electronic chime 412 so that the electronic chime 412 emits the notification sound” Scalisi: paragraph 94)
and a microcontroller coupled to the detector circuit, the microcontroller being configured to generate a chime power signal based on the power signal of the detector circuit, wherein the chime power signal is generated to power the chime in response to detection of the trigger event by the video doorbell. (computing device (204); (“Furthermore, the second state may occur in response to a second electricity 452 that is greater than the first threshold. In the second state the electronic switch assembly 410 may allow the second electricity 452 to pass through the electronic chime 412 so that the electronic chime 412 emits the notification sound” Scalisi: paragraph 94)

Regarding claim 5, The smart dehum circuit of claim 1, wherein the chime is an electronic chime or a mechanical chime. (electronic chime, Scalisi: paragraph 90)

Regarding claim 12, The smart dehum circuit of claim 1, wherein the trigger event is detection of an entity by the video doorbell. (“the doorbell system 400 includes a security system 202 (e.g. electronic doorbell) that comprises a camera and a button. The camera may be configurable to visually detect a visitor. As well, the button may be configurable to enable the visitor to sound an electronic chime” Scalisi: paragraph 90)

Regarding claim 13, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 16, the claim is interpreted and rejected as claim 5 stated above.

Regarding claim 20, the claim is interpreted and rejected as claim 1 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 4, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi in view of Peng (US 9648289).

Regarding claim 2, The smart dehum circuit of claim 1, wherein the microcontroller comprises timing logic and is further configured to: determine, based on the timing logic of the microcontroller, that the power signal of the detector circuit satisfies a first time threshold; and generate the chime power signal based on the determination that the power signal satisfies the first time threshold is not specifically disclosed by Scalisi. Peng teaches a microcontroller comprises timing logic and is further configured to: determine based on the timing logic of the microcontroller, that a power signal of a detector circuit satisfies a first time threshold; and generate the chime power signal based on the determination that the power signal satisfies the first time threshold (Peng: column 5, lines 4 - 39). Modifying Scalisi to include timing logic would increase the overall functionality of the system by providing indication of an emergency condition. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scalisi according to Peng.

Regarding claim 3, The smart dehum circuit of claim 2, wherein: the first time threshold is a filter feature of the circuit that precludes inadvertent powering of the chime from signal spikes that occur based on a power demand of the video doorbell. (“if the trigger time length is extreme short or the trigger times is 1 time (just once), the household can determine that the current visitor mistakenly triggers the doorbell or is for mischief, and the household can disregard the trigger event” Peng: column 5, lines 28-34; one of ordinary skill would have understood that this would have also prevented short power spikes due to video power demand).

Regarding claim 4, The smart dehum circuit of claim 2, wherein: the microcontroller generates the chime power signal only after determining that the power signal of the detector circuit satisfies the first time threshold so as to prevent inadvertent powering of the chime. (“if the trigger time length is extreme short or the trigger times is 1 time (just once), the household can determine that the current visitor mistakenly triggers the doorbell or is for mischief, and the household can disregard the trigger event” Peng: column 5, lines 28-34; one of ordinary skill would have understood that this would have also prevented short power spikes due to video power demand).

Regarding claim 14, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 15, the claim is interpreted and rejected as claim 4 stated above.

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi in view of Skeoch (US 10567711).

Regarding claim 10, The smart dehum circuit of claim 1, wherein: the detector circuit comprises a rectifier that generates the output signal based on an AC input signal that is generated by the power source is not specifically disclosed by Scalisi. Skeoch teaches a video doorbell that uses a detector circuit with a rectifier that generates an output signal based on an AC input signal that is generated by a power source (Skeoch: column 10, lines 39-64). Modifying Scalisi to use AC input would increase the versatility of the system by allowing it to be powered by typical electrical power found in homes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scalisi according to Skeoch.

Regarding claim 11, The smart dehum circuit of claim 10, wherein: the detector circuit is a second detector circuit comprising a transistor switch that is coupled to the rectifier and configured to generate the power signal during an operating mode where the chime outputs the audio based on detection of the trigger event by the video doorbell. (“the signal relay 210 may comprise…a transistor device” Skeoch: column 10, lines 39-50).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the timing logic".  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 are rejected for depending upon claim 17 and therefore including the same antecedent basis problem.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689